Upon Motion of the Complainants Counsel, This day made to this Court, It was alledged that the Defendant Cooper intended Soon to depart this Province, as appeared by Affidavit thereof made and filed in this Court; It was therefore prayed That a Writ of Ne Exeat Provincia might issue against the Defendant, Whereupon and upon hearing Counsel for the Defendant and fully Considering what was alledged by Counsel learned on both Sides: For as much as it doth not appear to this Court that the said Defendant was Indebted to the Complainant in any Certain Debt, And that the Plaintiff’s had several years time in which they might have filed their Bill in this Court if they thought any Debts were due to them from the Defendant, And for that the Defendant had long since declared his Intention of going off, and had Complied with the Law for the Entry of Vessells, in the Case of persons Capable of Contracting Debts; Therefore the Court is of Opinion, that the said Writ of Ne Exeat should not be granted against the Defendant.
Alexr Stewart Deputy Register in Chancery